IN THE DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                               FIFTH DISTRICT

                                                    NOT FINAL UNTIL TIME EXPIRES TO
                                                    FILE MOTION FOR REHEARING AND
                                                    DISPOSITION THEREOF IF FILED

JUDITH ANN HAGNER,

               Appellant,

 v.                                                      Case No. 5D15-4508

SUSAN DIETRICH, RITA SETTLE,
LINDA BROWN, AND
ELIZABETH RAMON,

               Appellees.

________________________________/

Opinion filed May 17, 2016

 Non-Final Appeal from the
 Circuit Court for Seminole
 County,
 Melanie Chase, Judge.

 Judith Ann Hagner, Orlando, pro se.

 H. Terrell Griffin, of H. Terrell Griffin, P.A.,
 Maitland, for Appellee.


PER CURIAM.



       AFFIRMED. See Fla. R. App. P. 9.315(a).




SAWAYA, ORFINGER, and BERGER, J.J., concur.